Title: To Benjamin Franklin from Jonathan Nesbitt, 9 December 1780
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
LOrient Decr: 9th 1780
The three Letters for Henry Laurens Esqr. which I have the honor to inclose your Excellency were deliverd me some time past by Captain Isaac All of the Brigantine Virginia, and untill I heard of Mr. Laurens’ unfortunate Capture, it was my design to have sent them to Amsterdam.— At present I do not know any person to whom I can with propriety intrust them except your Excellency, and must request your excuse for not having sent them sooner, but in my hurry to dispatch several Vessells for America; I really either forgot, or mislaid them.
I have the honor to remain wth. Sentiments of the most perfect Respect for your Excellency Sir Your most Obedt humble Servt
Jonatn: Nesbitt
His Excellency B. Franklin Esqr
 
Notation: J. Nesbitt. L’Orient Dec 9. 80
